      Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 1 of 12 PageID# 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                               NORFOLK DIVISION
________________________________________________
EUGENE SCALIA,                                   )
SECRETARY OF LABOR,                              )
UNITED STATES DEPARTMENT OF LABOR,               )
                                                 )
                        Plaintiff,               )
                                                 )
            v.                                   ) Civil Action No. _____________
                                                 )
KYND HEARTS HOME HEALTHCARE, LLC                 )
d/b/a KYND HEARTS HOME HEALTH CARE;              )
SHAWNDELL D. HARRIS, and                         )
ALVONDA EVANS,                                   )
                                                 )
                        Defendants.              )
                                                 )

                                         COMPLAINT

       Plaintiff R. Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Kynd Hearts Home Healthcare, LLC d/b/a Kynd Hearts

Home Health Care, (“Kynd Hearts”), Shawndell Harris, and Alvonda Evans (collectively,

“Defendants”) from violating the provisions of Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the Act”), and for a

judgment against Defendants in the total amount of back wage compensation found by the Court

to be due to any of the employees of Defendants pursuant to the Act and an equal amount due to

the employees of Defendants in liquidated damages.

       1.      Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act, 29 U.S.C. §§ 216(c) and 217, and by 28 U.S.C. §§ 1331 and 1345. Defendant Kynd

Hearts, is, and at all times hereinafter referenced was, a limited liability company duly organized

under the laws of the Commonwealth of Virginia, with its principal office at 2006 Old
      Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 2 of 12 PageID# 2




Greenbrier Road, Suite2, Chesapeake, Virginia 23320, which is within the jurisdiction and venue

of this Court.

       2.        Defendant Kynd Hearts provides home healthcare services in its customers’

homes by employing certified nursing assistants (“CNAs”) and patient care assistants (“PCAs”).

The CNAs and PCAs assist clients with activities of daily living such as cooking, dressing,

changing, bedding, driving clients to doctor appointments, assisting with medications, bathing,

changing diapers, grocery shopping, and laundry.

       3.        Defendant Shawndell D. Harris (“Harris”) is, and at all times hereinafter

referenced was, the owner and manager of Defendant Kynd Hearts, and resides at 4035

Stowaway Lane, Portsmouth, Virginia 23703, and at all times hereinafter mentioned did business

in Chesapeake and the Hampton Roads area. Defendant Harris also controlled, operated and

managed the daily operation of Kynd Hearts and has directly or indirectly acted in the interest of

Kynd Hearts in relation to its employees, such as hiring and firing workers, setting employees’

schedules, determining employees’ pay rates, setting Kynd Hearts’ policies, recording employee

hours worked, and managing administrative work related to Kynd Hearts’ business. Defendant

Harris maintains a 50% ownership interest in Kynd Hearts. Defendant Harris meets the definition

of an employer within the meaning of Section 3(d) of the Act. 29 U.S.C. § 203(d).

       4.        Defendant Alvonda Evans (“Evans”) is, and at all times hereinafter referenced

was, the owner and manager of Kynd Hearts, and resides at 1226 Truman Road, Suffolk,

Virginia 23434, and at all times hereinafter mentioned did business in Chesapeake and the

Hampton Roads area. Defendant Evans also controlled, operated and managed the daily

operation of Kynd Hearts and has directly or indirectly acted in the interest of Kynd Hearts in

relation to its employees, such as hiring and firing workers, setting employees’ schedules,




                                                  2
      Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 3 of 12 PageID# 3




determining employees’ pay rate, setting Kynd Hearts’ policies, recording employee hours

worked, and managing administrative work related to Kynd Hearts’ business. Defendant Evans

maintains a 50% ownership interest in Kynd Hearts. Defendant Evans meets the definition of an

employer within the meaning of Section 3(d) of the Act. 29 U.S.C. § 203(d).

       5.      At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the Act, in that Defendants have been, through a unified operation or

common control, engaged in the performance of related activities for a common business

purpose. These activities constituted (and/or were related to) providing home healthcare services

to customers, in furtherance of the business purposes of Defendants’ unified business entity. 29

U.S.C. § 203(r).

       6.      At all times relevant herein, Defendants have employed, and are employing,

employees in and about their place of business in the activities of an enterprise engaged in

commerce or in the production of goods for commerce, including employment of persons in

domestic service in households such as home health aides, personal care aides, or chauffeurs for

family use as prescribed under Section 202(a). 29 U.S.C. § 202(a), 29 U.S.C. § 203(s)(1)(A)(i).

Further, at all times relevant herein, Defendants have had annual gross volume sales made or

business done in an amount not less than $500,000, thereby affording coverage over all their

employees pursuant to Section 3(s)(1)(A) of the Act. 29 U.S.C. § 203(s)(1)(A)(ii).

       7.      From at least December 22, 2016 through at least September 08, 2019 (“the

Relevant Period”) Defendants employed the individuals listed in the attached Schedule A

(collectively referred to hereinafter as “employees”) as CNAs, PCAs, and other domestic

workers at some point during the Relevant Period.




                                                 3
      Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 4 of 12 PageID# 4




       8.      Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act,

29 U.S.C. §§ 207 and 215(a)(2), by employing their employees in an enterprise engaged in

commerce or in the production of goods for commerce for workweeks longer that those

prescribed in Section 7 of the Act without compensating said employees for hours worked over

forty (40) in a workweek at rates not less than one and one-half times their regular rates.

Therefore, Defendants are liable for the payment of unpaid overtime compensation and an equal

amount of liquidated damages under Section 16(c) of the Act. 29 U.S.C. § 216(c).

       9.      For example, during the Relevant Period, Defendants failed to compensate certain

non-exempt employees who worked over forty (40) hours in a workweek one and one-half times

their regular rate. Defendants paid those employees straight time for all hours worked over forty

(40) in a workweek. Defendants’ practice of paying employees straight time for all hours worked

over forty (40) hours in a workweek violated Sections 7 and 15(a)(2) of the Act.

       10.     Additionally, it was Defendants’ practice to reduce employees’ hourly rates when

they worked more than forty (40) hours a week (i.e., Defendants paid employees varying hourly

rates of pay during overtime workweeks). Defendant developed a pay scheme to reduce

employees’ hourly rates the more hours employees worked. Defendants would then pay the

overtime rate based on the reduced hourly rate, not the regular hourly rate. For instance,

Defendants would reduce the pay rate of an employee who regularly earned $9 to $7.92 an hour

when the employee worked between 55-67 hours a week (i.e., instead of paying the employee

$13.50 an hour for overtime, Defendants would pay $11.21 an hour for overtime). This practice

resulted in Defendants paying employees overtime based on an artificial “regular” rate, which is

a violation of Section 7 and 15(a)(2).




                                                 4
      Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 5 of 12 PageID# 5




       11.     Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act, 29

U.S.C. §§ 211(c) and 215(a)(5), by failing to maintain and preserve adequate and accurate

records of their employees’ wages, hours and other conditions of employment, as required by the

regulations issued and found at 29 C.F.R. Part 516. For example, Defendants failed to make,

keep, and preserve accurate records of employees’ regular rate of pay and the total premium pay

for all overtime hours worked in a workweek and compensation as prescribed by 29 C.F.R. §

516.2(a)(6) and (9).

       12.     In carrying out the above practices during the Relevant Period, Defendants

willfully violated the provisions of the Act as alleged above. Defendants knew their obligation to

pay the proper overtime rate and showed reckless disregard to the dictates of the Act as alleged

above. As a result of the violations alleged above, amounts are owed for hours worked that were

paid at rates less than the rate set forth in Section 7 of the Act for the employees named in

Schedule A attached to this Complaint. Additional amounts may be due to other employees

employed by Defendants during the Relevant Period whose identities are not now known to the

Plaintiff. A judgment permanently enjoining and restraining the violations herein alleged

(including the restraint of withholding of payment of overtime compensation) is specifically

authorized by Section 17 of the Act. 29 U.S.C. § 217.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (a)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 7, 15(a)(2) and 15(a)(5) of the Act; and




                                                 5
      Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 6 of 12 PageID# 6




       (b)     For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid overtime compensation due to certain of Defendants’ current and former employees listed

in the attached Schedule A for the period of December 22, 2016 through at least September 8,

2019, and for an equal amount due to certain of Defendants’ current and former employees in

liquidated damages. Additional amounts of back wages and liquidated damages may also be

owed to certain current and former employees of Defendants listed in the attached Schedule A

for violations continuing after September 8, 2019, and may be owed to certain current and

former employees presently unknown to the Secretary for the period covered by this Complaint,

who may be identified during litigation and added to Schedule A; or

       (c)     In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with Defendants, from withholding the amount of

unpaid minimum wages and overtime compensation found due Defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.

       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.

                                             Respectfully submitted,

  Mailing Address:                            UNITED STATES DEPARTMENT OF LABOR

  U.S. Department of Labor                    Kate S. O’Scannlain
  Office of the Regional Solicitor            Solicitor of Labor
  201 12th Street South
  Suite 401                                   Oscar L. Hampton III
  Arlington, VA 22202-5450                    Regional Solicitor
  (202) 693-9382(voice)
  (202) 693-9392 (fax)                        Samantha N. Thomas
  france.angela.h@dol.gov                     Associate Regional Solicitor



                                                6
   Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 7 of 12 PageID# 7




                                 Adam F. Welsh
                                 Regional Wage and Hour Counsel

                                 /s/ Angela H. France
                                 Angela H. France
                                 VA State Bar #: 46862
December 16, 2020                Trial Attorney




                                    7
    Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 8 of 12 PageID# 8




                                  Schedule A

First Name      Last Name
   Tarshra      Alexander
   Jasmine      Anderson
   Artis        Anthony
   Patsy        Armistead
   Julia        Artis
   Loreal       Artis
   Rasheedah    Artis
   Raushanah    Artis
   Sade         Artis
   Tamara       Artis
   Frenchie     Askew
   Sebrina      Askew
   Katonya      Austin
   Angineka     Banks
   Teryn        Barbour
   Candice      Benson
   Ishanique    Benton
   Dawn         Bivins
   Cynthia      Boakye
   Jacquelyn    Boykins
   Linda        Boykins
   Brittney     Bradshaw
   Bernadette   Branch
   Cornelius    Brayboy
   Shameka      Britt
   Chantika     Brown
   Erica        Brown
   Josehine     Brown
   Latonya      Brown
   Myesha       Brown
   Ratisha      Brown
   Shakia       Brown
   Shelia       Brown
   Stacey       Brown
   Tyrell       Brown
   Kaneisha     Brownson
   Christina    Bryant
   Diane        Carmack
   Jamie        Carr
   Caronia      Carroll


                                     8
 Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 9 of 12 PageID# 9




Yolanda       Carroll
Shenige       Carter
Charles       Clark
Shannon       Clements
Raquel        Cochran
Angel         Conner
Kyra          Cromwell
Natashia      Cunningham
Tracy         Dancy
Shanita       Davis
Jobena        Davis-Lyons
Kurtiz        Diggs
Tyrice        Dildy
Tomare        Drumgoole
Sajada        Ebron
Desire        Eley
Lisha         Eley
Christopher   Etheridge
Dianne        Eure
Tia           Faircloth
Kasha         Faulk
Jawana        Fulford
Felita        Gates
Selita        Gates
Shannel       Gay
Tamesha       Gholston
Chiquita      Gibbons
Amy           Gibson
Latonia       Godwyn
Shamika       Goldman
Latonia       Goodwyn
Aleasha       Grooms
Carolyn       Hall
Ciara         Hamilton
Timeka        Harden
Alice         Harris
Lavonda       Harris
Gwendolyn     Haskins
Linda         Hayes
Lawanda       Hendricks
Barbara       Hike
Shavonda      Hines
Lynette       Horton


                                  9
Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 10 of 12 PageID# 10




Melissa     Horton
Zakia       Howard
Jerome      Hudson
Lene        Hunter Jo
Chelsea     Hyman
Latarsha    Isiakpere
Tykeko      Jackson
Jonelle     Jacobs
Larhonda    Jamie
Charles     Jenkins
Darlene     Jenkins
Ashley      Johnson
Christina   Johnson
Danielle    Johnson
James       Johnson
Konya       Johnson
Patricia    Johnson
Ralph       Johnson
Rico        Johnson
Trevell     Johnson
Zhann'e     Johnson
Niya        Johnson-Ralph
Cierra      Jones
Gwenverea   Jones
Marda       Jones
Maria       Jones
Melissa     Jones
Ramica      Jones
Sophia      Jones
Jeffrey     Joyner
Latvauia    Joyner
Janet       Kearney
Candace     Kennedy
Arabia      King
Kavone      King
Keiairra    King
Shelly      Knight
Jasmine     Lassiter
Novella     Lawrence
Yolanda     Lawrence
Iyanna      Lee
Nichell     Lewis
Nikolya     Luckett


                                 10
Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 11 of 12 PageID# 11




Michael      Mann
Lashaun      Martin
Shelia       Mayes
Joyce        McCray
Shana        Melton
Tomisha      Melton
Yvette       Mings
Sandra       Montgomery
Cheryl       Moore
Kimberlie    Moore
Mary         Morris
Karon        Morton
Leshia       Murphy
Mary         Newsome
Velma        Outlaw
William      Pollard
Angela       Ralph
Lateisha     Ralph
Rory         Rankin
Aisha        Reid
Tiffany      Reid
Joyce        Rich
Davora       Richards
Angela       Ricks
April        Riddick
Joseph       Riddick
Mario        Robertson
Special      Robindon
Sherelle     Robinson
Tremyle      Rogers
Shallynn     Roney
Vernicia     Ruffin
Brittanie    Saunders
Brittany     Scott
Derrick      Scott
Hope         Scott
Michele      Scott
Shanita      Scott
Wilhelmena   Scott
Andrea       Skinner
Latoya       Skinner
Tierra       Slaughter
Barry        Smith


                                 11
Case 2:20-cv-00630 Document 1 Filed 12/16/20 Page 12 of 12 PageID# 12




James       Smith
Martina     Spence
Nikita      Spratley
Ta'Sheala   Spratley
Shydae      Staton
Brenda      Stepney
Rosa        Steward
Taneisha    Tate
Valorie     Taylor
Xavier      Taylor
Giavonni    Turner
Michelle    Turner
Keisha      Tynes
Dorothy     Vaughan
Michelle    Vaughan Roper
Titiala     Waddler
Cynthia     Walker
Josette     Walker
Shannon     Walker
Vance       Walker
Donnell     Ward
Diandra     Watkins
Bonita      White
Sabrina     White
Tara        Whitehead
Terrence    Whitfield
Tonya       Whitfield
Demetria    Williams
Teaira      Williams
Deborah     Willie
Michelle    Willingham
Adrien      Wilson
Josie       Wilson
Kim         Wilson
Jaynesha    Winston
Victoria    Winston
Evelyn      Woods
Betty       Wright
Tonya       Wright




                                 12
